Citation Nr: 0014968	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-26 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1997  RO decision which, in pertinent part, 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for right 
ear hearing loss.  A personal hearing was held before an RO 
hearing officer in November 1998.  A Board hearing was 
requested and scheduled, but by a statement dated in March 
2000, the veteran withdrew his hearing request.

The Board notes that there are other issues which are not 
currently in appellate status.  In a January 1997 decision, 
the RO denied an increase in a 10 percent rating for service-
connected left ear hearing loss; the veteran appealed for an 
increased rating.  By a statement dated in November 1998, the 
veteran withdrew his appeal on this issue.  Accordingly, this 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.202, 20.204 (1999).

In a November 1998 memorandum, the veteran submitted claims 
for service connection for tinnitus and an anxiety disorder, 
and an application to reopen a previously denied claim for 
service connection for residuals of a head injury.  Such 
issues are referred to the RO for appropriate action.


FINDING OF FACT

In a November 1959 decision, the Board denied service 
connection for right ear hearing loss.  Evidence received 
since the November 1959 determination by the Board is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for right ear hearing loss; and 
the November 1959 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1943 to April 1946.  A review of his service medical records 
shows that on medical examination performed for enlistment 
purposes in October 1943, his ears were listed as normal, and 
his hearing was 15/15 (normal) on voice testing.

At a medical examination performed for separation purposes in 
April 1946, no disease or defects of the ears were noted.  On 
whispered voice testing, left ear hearing was 0/15, and right 
ear hearing was 13/15.  The examiner indicated that the 
veteran was physically qualified for discharge, and noted 
defective hearing of the left ear.

In April 1946, the veteran submitted a claim for left ear 
hearing loss, which he said was incurred in April 1944.

In a June 1946 decision, the RO established service 
connection for left ear hearing loss.

At a July 1946 VA examination, the veteran reported that 
during early childhood, he had frequent earaches.  He said he 
had left ear hearing loss beginning at age 15, which 
gradually worsened.  On examination, both ear drums were 
retracted and poorly movable, left greater than right.  On 
spoken voice testing, ordinary conversation was heard at 15 
feet on the right, and at 0 feet on the left.  The diagnosis 
was chronic adhesion process, left greater than right, with 
secondary inner ear lesion, left greater than right.  The 
examiner also diagnosed stapes ankylosis of the left ear and 
slight tubenstenosis of the left ear.  The examiner opined 
that the veteran's condition was due to early childhood 
middle ear infections or catarrhs or both, which were poorly 
treated.  He said that the almost complete deafness of the 
left ear was due to an early ankylosis of the stapes.

A Certificate of Attending Physician dated in August 1947, 
completed by R. Buchanan, M.D., indicates that the veteran 
had insufficient hearing, worse on the left.

At an October 1947 VA examination, the veteran complained of 
poor hearing in the left ear.  On spoken voice testing, right 
ear hearing was 20/20, and left ear hearing was 0/20.

At a September 1950 VA examination, on spoken voice testing, 
right ear hearing was 20/20, and left ear hearing was 0/20.  
Audiometric testing showed bilateral decreased hearing 
acuity, worse on the left.  The examiner noted that the 
veteran reported a gradual diminution of hearing on the left 
side in June 1944, with no tinnitus.  The diagnosis was mixed 
deafness on both sides.

At a June 1959 VA examination, audiometric testing revealed 
bilateral hearing loss.  The diagnosis was bilateral 
perceptive deafness.

By a statement dated in August 1959, the veteran stated that 
his left ear hearing loss had affected his right ear, and he 
currently wore a hearing aid in his right ear.

In a November 1959 decision, the Board denied service 
connection for right ear hearing loss.  Evidence submitted 
since this decision is summarized below.

VA outpatient treatment records dated from 1994 to 1996 
reflect treatment for a variety of conditions, including 
bilateral hearing loss and otitis externa of the right ear.  
An August 1995 outpatient note shows that the veteran was 
diagnosed with moderately severe to severe hearing loss of 
the right ear.  An August 1996 outpatient note shows that the 
veteran was diagnosed with severe to profound hearing loss of 
the right ear.

In September 1996, the veteran submitted an application to 
reopen a claim for service connection for right ear hearing 
loss.  He reported receiving VA outpatient treatment for his 
condition.

At a December 1996 VA examination, audiometric testing 
revealed bilateral hearing loss, worse on the left.  On 
clinical examination of the ears, there was no active ear 
disease, and diagnoses included bilateral sensorineural 
hearing loss.

VA outpatient treatment records dated in 1997 reflect 
treatment for bilateral hearing loss, worse on the left.

At a November 1998 RO hearing, the veteran asserted that he 
was exposed to acoustic trauma during military service, which 
caused bilateral hearing loss.  He stated that his right ear 
hearing acuity decreased during service, and that he served 
as a gunner during World War II.  He related that he was 
treated for a variety of conditions during service including 
hearing loss and a head injury.  He said he was first treated 
for right ear hearing loss after service in 1946, and he had 
been treated for it ever since.  The veteran's representative 
stated that the veteran's service medical records appeared to 
be incomplete, and requested that another attempt be made to 
obtain additional service medical records and any hospital 
extracts from the Surgeon General's Office (SGO) concerning 
the veteran.

By a memorandum to the National Personnel Records Center 
(NPRC) dated in November 1998, the RO requested any 
additional service medical records and any SGO records.  

In February 1999, the NPRC forwarded duplicate copies of the 
veteran's service medical records (with additional X-ray 
studies of the veteran's chest and laboratory tests) to the 
RO, as well as the veteran's Notice of Separation from U.S. 
Naval Service.

In June 1999, the RO requested the veteran's medical records 
dated since 1947 from the East Orange VA Medical Center 
(VAMC).

By a memorandum dated in July 1999, a representative from the 
East Orange VAMC stated that she was unable to trace the 
veteran's records from 1947, but did enclose medical records 
dated in 1986.  Such records reflect treatment for bilateral 
hearing loss.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the present case, a claim for service connection for right 
ear hearing loss was denied by the Board in November 1959.  
This decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the Board denied the claim for service connection for 
right ear hearing loss in 1959, the veteran was service 
connected for left ear hearing loss.  As to the right ear, 
service medical records from his period of active service 
(1943 to 1946) showed slightly diminished hearing by voice 
testing at the separation examination (compared to the 
entrance examination) although right ear hearing loss was not 
listed as a defect (only left ear hearing loss was listed as 
a defect).  Post-service medical records in the years 
immediately following service noted left ear hearing loss, 
but right ear hearing tests were normal until 1950 
audiometric studies, and there was a history of pre-service 
ear problems.  Evidence also showed right ear hearing loss 
later in the 1950s.  At the time of the 1959 Board decision, 
there was no medical evidence linking the veteran's current 
right ear hearing loss with service or with his service-
connected left ear hearing loss.

Evidence submitted since the 1959 Board decision includes 
copies of service medical records, most of which are 
duplicates of those which were of record at the time of the 
prior decision.  The records which are duplicates are not new 
evidence, since they were considered at the time of the prior 
decision.  38 C.F.R. § 3.156.  The additional service medical 
records which are not duplicates, while new, are not 
material, as they do not relate to right ear hearing loss, 
and are therefore not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Id.

Additional evidence received since the 1959 Board decision 
includes VA medical records from the 1980s and 1990s which 
reflect the continuing existence of right ear hearing loss.  
This evidence is not new, inasmuch as it is cumulative of 
previously considered evidence which showed right ear hearing 
loss several years after service.  Anglin v. West, 203 F.3d 
1343 (Fed.Cir. 2000); Vargas-Gonzalez v. West, 12 Vet.App. 
321 (1999).  Even if this evidence were new, it is not 
material as it does not link the current right ear hearing 
loss with service, and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Since the 1959 Board decision, the veteran has submitted 
statements, to the effect that he has current right ear 
hearing loss which was incurred during military service. The 
veteran's assertions are not new as they are duplicative of 
his statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the November 1959 Board decision.  Thus, 
the claim for service connection for right ear hearing loss 
has not been reopened, and the November 1959 Board decision 
remains final.


ORDER


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

